DETAILED ACTION
The present application, filed on 04/12/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 05/27/2022.
Claims 13-24 are pending and have been considered below.

Priority
The application claims priority to foreign application EP 20172338, filed on 04/30/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freytag (US 2007/0001416), as cited by applicant.
Regarding claim 13, Freytag discloses {Figures 1-5} a pin {18, 19} for rotatably connecting a steering knuckle {11b} to a transverse steering element {1}, a first end {18a, 19} of the pin {18, 19} being adapted to be rigidly coupled to the steering knuckle {11b} and a second end {18b} of the pin {18, 19} being configured to be coupled to the transverse steering element {1} through formation of a spherical joint {9} with the transverse steering element {1}, wherein, in a region of the spherical joint {9}, the pin {18, 19} contains a double universal joint axis {14 (25)} which at its first end {25a} is rigidly coupled to the pin {18, 19} and at its second end {25d-f} is configured to be coupled to a steering sensor {22}, and which is adapted to transfer a steering angle to the steering sensor {22}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Freytag in view of Nees (US 2021/0316585).
Regarding claim 14, Freytag discloses all the aspects of claim 13. Freytag further discloses {Figures 1-4} the double universal joint axis {25} comprises a universal joint {25b}, which is connected by a shaft {25c} to a second extremity {25e-f} which is adapted to connect the double universal joint axis {25} with the steering sensor {22}, and a first extremity {25a} connecting the double universal joint axis {25} with the pin {18, 19}.
However, Freytag does not explicitly disclose the double universal joint axis comprises two universal joints, which are connected to each other by a shaft.
Nees teaches {Figures 1-9; [0143-0144]} the double universal joint axis {32 (Figures 2-3)} comprises two universal joints {“two Cardan joints” [0131]}, which are connected to each other by a shaft {32}, and a first extremity connecting the double universal joint axis {32} with a pin {33} and a second extremity which is adapted to connect the double universal joint axis {32} with the steering sensor {36 (via 31)}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the universal joint axis disclosed by Freytag to include two universal joints, which are connected by a shaft in order to compensate for the angle error such that “torque can be passed on to the wheel carrier without fluctuations” [0145].
Regarding claim 15, Freytag discloses all the aspects of claim 13. However, Freytag does not explicitly disclose the double universal joint axis has a variable shaft length, including a telescopic shaft, in order to compensate for deformations due to temperature changes and/or aging processes and/or for mounting deviations.
Nees teaches {Figures 1-9} the double universal joint axis {32} has a variable shaft length, including a telescopic shaft [0130], in order to compensate for deformations due to temperature changes and/or aging processes and/or for mounting deviations [0053-0056].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the universal joint axis disclosed by Freytag to include a variable length telescopic shaft such that “the steering force can be continuously ensured when the position of the steering axis and thus the position of the steering arrangement changes” [0053].
Regarding claim 16, Freytag discloses {Figures 1-4} the spherical joint {9} is a ball-and-socket joint {9}, wherein a ball {13} of the ball-and-socket joint is formed by the second end {upper end} of the pin {18} and a socket {20} of the ball-and-socket joint is formed by the transverse steering element {1}.
Regarding claim 17, Freytag discloses {Figures 1-4} the ball {13} has a hollow cylindrical cavity {Figures 2-3} whose cylinder axis coincides with a longitudinal axis of the pin {18} and which accommodates the double universal joint axis {25} and in which the double universal joint axis {25} can rotate freely upon rotation of the pin {18}.
Regarding claim 18, Freytag discloses {Figures 1-4} the double universal joint axis {25} is disposed within the ball {13} such that a joint system formed by the spherical joint {9} and the double universal joint axis {25} is homokinetic.
Regarding claim 19, Freytag discloses {Figures 1-4} a center of the double universal joint axis {25} is disposed in a center of the ball {13} and the second extremity of the double universal joint axis {25} extends outside the ball {13}.
Regarding claim 20, Freytag discloses {Figure 1} A single-wheel suspension {“wheel suspension shown in Figure 1”}, for a front axle, comprising the steering knuckle {11b}, the transverse steering element {1}, the steering sensor {22} and the pin {18, 19}.
Regarding claim 21, Freytag discloses {Figures 1-4} the steering sensor {22} is mounted in a region of the transverse steering element {1} which is intersected by the longitudinal axis {14} of the pin {18, 19}.
Regarding claim 22, Freytag discloses {Figures 1-4; [0019]} the steering sensor {22} comprises a rigid part {21, 22 (Figures 2-3)} which is rigidly connected to the transverse steering element {1} and a rotatable part {23, 27} which is rigidly connected to the double universal joint axis {5 (Figure 4)}.
Regarding claim 23, Freytag discloses {Figures 1-4} a wheel hub {15} being connected to the steering knuckle {11b}, wherein the steering sensor {22} is adapted to detect a steering angle of a wheel carried by the wheel hub {15}.
Regarding claim 24, Freytag discloses {Figures 1-4} a vehicle {“utility vehicle” [0001]}, including, an agricultural or industrial vehicle {“agricultural tractor” [0001]}, comprising the single-wheel suspension {Figure 1}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (DE 2020/20107400) teaches all the aspects of claim 13, but was filed after the effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614